t c summary opinion united_states tax_court rolanda michelle curtis and bryon curtis petitioners v commissioner of internal revenue respondent docket no 26910-17s filed date bryon curtis pro_se brooke s laurie and sheila r pattison for respondent summary opinion pugh judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure all monetary continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and a sec_6662 accuracy-related_penalty of dollar_figure background petitioners lived in texas when they timely filed their petition in mr curtis received a distribution of dollar_figure from great-west retirement services great-west petitioners did not receive a form 1099-r distributions from pension annuities retirement or profit-sharing_plans iras insurance contracts etc from great-west before they prepared and filed their joint form_1040 u s individual_income_tax_return and did not report the distribution as income on their return after respondent contacted petitioners about the omission of the great-west distribution they requested and received a form r from great-west showing a gross distribution of dollar_figure and federal_income_tax withheld of dollar_figure continued amounts are rounded to the nearest dollar at trial the partie sec_2 orally stipulated that there is a deficiency in income_tax due from petitioners for the taxable_year in the amount of dollar_figure there is a prepayment credit for the taxable_year in the amount of dollar_figure and the deficiency for the taxable_year is computed without considering the prepayment credit of dollar_figure the only issue that remains in dispute is whether petitioners are liable for the dollar_figure accuracy-related_penalty under sec_6662 discussion sec_6662 and b and imposes an accuracy-related_penalty equal to of the portion of an underpayment_of_tax required to be shown on the return that is attributable to n egligence or disregard of rules or regulations and or a substantial_understatement_of_income_tax while the notice_of_deficiency lists only the substantial_understatement_penalty under sec_6662 sec_2 mrs curtis did not appear at trial and therefore is in default but as we explained at trial we hold that she is bound by the outcome of this case see rule a stating that any party failing to plead or otherwise proceed as provided by these rules or as required by the court may be held in default by the court rule a the unexcused absence of a party or a party’s counsel when a case is called for trial will not be ground for delay the case may be dismissed for failure properly to prosecute or the trial may proceed and the case be regarded as submitted on the part of the absent party or parties respondent’s pretrial memorandum argues that petitioners also were negligent we will address both together as accuracy-related_penalties the commissioner bears the burden of production with respect to an individual taxpayer’s liability for an accuracy-related_penalty and is required to present sufficient evidence showing that the penalty is appropriate sec_7491 116_tc_438 to meet that burden the commissioner first must show that he complied with the procedural requirements of sec_6751 see sec_7491 graev v commissioner t c __ __ slip op pincite date supplementing and overruling in part 147_tc_460 sec_6751 requires the commissioner to show that a penalty assessed under sec_6662 was personally approved in writing by the immediate supervisor of the individual making such determination see graev v commissioner t c at __ slip op pincite once the commissioner satisfies his burden of production the taxpayer bears the burden of proving that the commissioner’s determination of the penalty is incorrect higbee v commissioner t c pincite at trial respondent introduced into evidence only two documents petitioners’ joint form_1040 and the form 1099-r from great-west respondent did not introduce any evidence of managerial approval counsel for respondent did not argue that evidence of approval was not required and did not address respondent’s burden under sec_6751 otherwise either at trial or in any pretrial submission we therefore hold that respondent has not met his threshold burden for the court to sustain the penalty and need not reach mr curtis’ argument that he had reasonable_cause for the omission_of_income from great-west see hagos v commissioner tcmemo_2018_166 to reflect the foregoing an appropriate decision will be entered
